By the Court.

McDonald, J.
delivering the opinion.
[1.] It was stated in the argument that this cause went to. trial on the bill and answer. The record shews that there was a replication, but it does not appear that it was read or relied on, to put in issue the statements of the answer. But it matters little, in this case, as the case made by complainants bill was not supported by the answer, and the plaintiff had no other proof.
The defendant’s answer denied, in toto, the agreement set forth by complainant. There could be no decree for complainant without proof, and he had none. Legh vs. Haverfield, 5 Vesey Jr. Rep. 452.
[2.] The counsel for plaintiff in error, in argument, complain that the Court did not give his request in charge to the *430jury, as stated in the motion for a new trial, and that he assigned no reason for this omission* The counsel have assigned no reason why the Court should have given the charge as requested, and we can discover none why he should have given it The contract of compromise, as far as we understand it, was a complete contract, and we know of no rule of law which places it in the power of either party to a compromise, to disregard it, if it was full and final between the parties, as to the subject matter of controversy.
We reverse the judgment of the Court below, on the ground that there was no evidence to authorize the decree of the jury. A new trial must, therefore, be ordered.
Judgment reversed.